Case: 17-60850      Document: 00514797033        Page: 1     Date Filed: 01/16/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                   No. 17-60850                           FILED
                                 Summary Calendar                   January 16, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk


JASHANPREET SINGH,

                                                Petitioner,

versus

MATTHEW G. WHITAKER, Acting U.S. Attorney General,

                                                Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                No. A 209 939 650




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Jashanpreet Singh, a native and citizen of India, petitions for review of



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60850    Document: 00514797033     Page: 2   Date Filed: 01/16/2019


                                 No. 17-60850

an order of the Board of Immigration Appeals (“BIA”) upholding the denial of
his application for asylum, withholding of removal, and protection under the
Convention Against Torture (“CAT”). Singh, a member of the Shiromani Akali
Dal Amritsar Mann Party (“Mann Party”), claimed that he was slapped and
threatened by three members of the Bharatiya Janata Party (“BJP”) in Decem-
ber 2015 and was beaten by four BJP members in April 2016 for five or six
minutes. One of the attackers in the April 2016 incident also displayed a pistol,
which caused Singh to fear for his life.

      Singh contends that the BIA erred in finding that he failed to establish
past persecution based on the December 2015 and April 2016 incidents. The
BIA’s determination that an alien is not eligible for asylum or withholding of
removal is reviewed under the substantial evidence standard, Chen v. Gon-
zales, 470 F.3d 1131, 1134 (5th Cir. 2006), under which we will uphold the
decision unless the evidence compels a contrary conclusion. Id.

      According to Singh’s testimony, the December 2015 incident did not
require medical treatment and was not serious enough to warrant a police
report. Singh’s injuries from the April 2016 incident did not require hospital-
ization and were treated merely with pain medication, an ointment from the
village doctor, and rest for about a week. Extreme conduct is required for harm
to qualify as persecution. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
The evidence does not compel the conclusion that Singh suffered mistreatment
rising to the level of persecution. See id.; Eduard v. Ashcroft, 379 F.3d 182,
187−88 (5th Cir. 2004).

      Singh challenges the BIA’s finding that he did not have a well-founded
fear of future persecution because he could safely and reasonably relocate to
another part of India. Singh’s bare assertion that the BJP controlled all of
India as the country’s ruling party is insufficient to demonstrate that the gov-


                                           2
    Case: 17-60850    Document: 00514797033       Page: 3   Date Filed: 01/16/2019


                                 No. 17-60850

ernment was the persecutor or sponsored the persecution.            See 8 C.F.R.
§ 208.13(b)(3)(i); 8 C.F.R. § 208.16(b)(3)(i). Accordingly, Singh had the burden
of showing that internal relocation was unreasonable. See Lopez-Gomez v.
Ashcroft, 263 F.3d 442, 445−46 (5th Cir. 2001).

      The evidence indicates that Singh was a low-ranking member of the
Mann Party and was not harmed or threatened after he began living with his
aunts about twenty-five kilometers from his house. Though he testified that
he remained in hiding during the three or four months he lived with his aunts
before departing India, he gave no indication that BJP members ever searched
for him or conveyed any threats against him after he moved from his house.
Substantial evidence supports the BIA’s determination that Singh could safely
and reasonably relocate within India. See Lopez-Gomez, 263 F.3d at 446.

      For the first time here, Singh contends that he can establish a well-
founded fear of future persecution because he intends to lead the Mann Party
against the BJP, a course of conduct that would place him at risk of persecu-
tion. Because Singh did not present that argument before the BIA, it is un-
exhausted, so we lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1);
Ramos-Torres v. Holder, 637 F.3d 544, 547 (5th Cir. 2011).

      Given that Singh has not met his burden concerning eligibility for asy-
lum, he also has not satisfied the more demanding showing required for with-
holding of removal. See Chen, 470 F.3d at 1138. Furthermore, Singh has aban-
doned the issue of protection under the CAT, as he does not address the BIA’s
determination that he waived the issue by failing to contest it meaningfully
before the BIA. See Singh v. Sessions, 898 F.3d 518, 521 (5th Cir. 2018).

      Singh seeks remand for consideration of new evidence and claims of in-
effective assistance of counsel that he raises for the first time in this court.



                                       3
    Case: 17-60850   Document: 00514797033      Page: 4    Date Filed: 01/16/2019


                                 No. 17-60850

Those matters are unexhausted and thus jurisdictionally barred from review.
See § 1252(d)(1); Rui Yang v. Holder, 664 F.3d 580, 588 (5th Cir. 2011); Goon-
suwan v. Ashcroft, 252 F.3d 383, 389−90 (5th Cir. 2001).

      Singh’s motion to file an out-of-time reply brief is GRANTED, and his
petition for review is DENIED.




                                      4